Exhibit 10.2
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.
 
6% CONVERTIBLE PROMISSORY NOTE
 
CAMBRIDGE HOLDINGS, LTD.
 
DUE JUNE 30, 2011
 


Original Issue Date _____ __, 2010
US$[25,000]



This Convertible Promissory Note is one of a series of duly authorized and
issued convertible promissory notes of Cambridge Holdings, Ltd, a Colorado
corporation (the “Company”), designated its 6% Convertible Promissory Notes due
June 30, 2011 (the “Note”), issued to ____________________ (together with its
permitted successors and assigns, the “Holder”) in accordance with exemptions
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a Securities Purchase Agreement, dated ____ ___, 2010 (the
“Securities Purchase Agreement”) between the Company and the
Holder.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.
 
 
Article I.
 
Section 1.01    Principal and Interest.  For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum of
____________________ on the earlier of (i) June 30, 2011 (the “Maturity Date”)
or (ii) an Event of Default (as defined in Section 3.01).
 
(a)  Interest shall accrue on the unpaid principal balance of the Note at the
rate of six percent (6%) per year commencing from the Original Issue Date until
the Maturity Date.  Interest shall be calculated on the basis of a 360-day year
and actual calendar days elapsed.
 
 
 
 
 

--------------------------------------------------------------------------------

 
(b)  On the Maturity Date, the entire unpaid principal amount and all accrued
and unpaid interest shall be paid to the Holder, unless this Note is converted
in accordance with Section 1.02 herein.
 
(c)  Except as otherwise set forth in this Note, the Company may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder.
 
Section 1.02  Conversion.
 
(a)  Mandatory Conversion.  This Note will automatically convert as to all
unpaid principal, plus accrued and unpaid interest, if any, into units (“Units”)
of the Company’s securities, at a conversion price equal to a thirty-three (33%)
percent discount to the price at which such Units are sold (the “Conversion
Price”) in a private placement offering in an anticipated minimum amount of $6
million and a maximum amount of $12 million (the “PPO”), which will be scheduled
to close simultaneously with the closing of the proposed merger (the “Merger”)
among the Company, Prescient Medical, Inc. (“Prescient”) and a wholly-owned
subsidiary of the Company.  Each Unit shall consist of shares (each, a
“Conversion Share”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), and common stock purchase warrants (the
“Warrants”).  Each Warrant shall entitle the holder to purchase Conversion
Shares (the “Warrant Shares”) at an intended exercise price (the “Exercise
Price”) of 150% of the amount of the PPO per share amount.  No fraction of
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole
share.  The number of Units issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note, plus accrued and unpaid interest thereon, by (y) the
Conversion Price.  The Company shall afford the Holder the opportunity to become
a party to all agreements and instruments executed by the investors in the PPO,
including, but not limited to, a registration rights agreement (the
“Registration Rights Agreement”). The Registration Rights Agreement shall, among
other things, register the Conversion Shares (and provide for “piggyback”
registration of the Warrant Shares) under the Securities Act.
 
Section 1.03    Reservation of Common Stock.  As set forth in Section 4(e) of
the Securities Purchase Agreement, the Company shall reserve and keep available
out of its authorized but unissued shares of Common Stock, solely for the
purpose of effecting the conversion of this Note and the exercise of the
Warrants, that number of shares of Common Stock equal to the sum of (i) the
number of shares of Common Stock into which the Note is convertible from time to
time based upon the Conversion Price, plus (ii) the number of shares of Common
Stock for which the Warrants are exercisable from time to time based upon the
Exercise Price.
 
Section 1.04    Absolute Obligation/Ranking.  Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, interest
and liquidated damages (if any) on, this Note at the time, place, and rate, and
in the coin or currency, herein prescribed.  This Note is a direct debt
obligation of the Company.  This Note ranks pari passu with all other Notes now
or hereinafter issued pursuant to the Securities Purchase Agreement.
 
 
2
 
 

--------------------------------------------------------------------------------

 
Section 1.05    Paying Agent and Registrar.  Initially, the Company will act as
paying agent and registrar.  The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.  The Company may
act in any such capacity.
 
Section 1.06    Different Denominations.  This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.
 
Section 1.07    Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Securities Purchase Agreement and may be transferred or exchanged only in
compliance with the Securities Purchase Agreement and applicable federal and
state securities laws and regulations.
 
Section 1.08    Reliance on Note Register.  Prior to due presentment to the
Company for transfer or conversion of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
Section 1.09   In addition to the rights and remedies given it by this Note, the
Holder shall have all those rights and remedies allowed by applicable laws.  The
rights and remedies of the Holder are cumulative and recourse to one or more
right or remedy shall not constitute a waiver of the others.
 
Article II.
 
Section 2.01  Amendments and Waiver of Default.  The Note may not be amended
without the consent of the Holder.  Notwithstanding the above, without the
consent of the Holder, the Note may be amended to cure any ambiguity, defect or
inconsistency or to make any change that does not adversely affect the rights of
the Holder.
 
Article III.
 
Section 3.01  Events of Default.  Each of the following events shall constitute
a default under this Note (each an “Event of Default”):
 
(a)  failure by the Company to pay principal amount or interest due hereunder
within five (5) days of the date such payment is due;
 
(b)  failure by the Company’s transfer agent to issue Common Stock to the Holder
within five (5) days of the Company’s automatic conversion of the Note in
accordance with the Securities Purchase Agreement;
 
(c)  failure by the Company for five (5) days after notice to it to comply with
any of its other agreements in the Note;
 
 
3
 
 

--------------------------------------------------------------------------------

 
(d)  the Company shall:  (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking:  (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;
 
(e)  any case, proceeding or other action shall be commenced against the Company
for the purpose of effecting, or an order, judgment or decree shall be entered
by any court of competent jurisdiction approving (in whole or in part) anything
specified in Section 3.01(d) hereof, or any receiver, trustee, assignee,
custodian, sequestrator, liquidator or other official shall be appointed with
respect to the Company, or shall be appointed to take or shall otherwise acquire
possession or control of all or a substantial part of the assets and properties
of the Company, and any of the foregoing shall continue unstayed and in effect
for any period of sixty (60) days;
 
(f)  any material obligation of the Company for the payment of borrowed money is
not paid when due or within any applicable grace period, or such obligation
becomes or is declared to be due and payable before the expressed maturity of
the obligation, or there shall have occurred an event that, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable before the
expressed maturity date of the obligation;
 
(g)  a breach by the Company of any material contract that would have a Material
Adverse Effect (as defined in the Securities Purchase Agreement);
 
(h)  any event of default of the Company under any agreement, note, mortgage,
security agreement or other instrument evidencing or securing indebtedness that
ranks senior in priority to, or pari passu with, the obligations under this Note
and the Securities Purchase Agreement;
 
(i)  any event of default of Prescient has occurred with respect to the Bridge
Loan;
 
(j)  the Common Stock shall not be eligible for quotation on or quoted for
trading on the OTC Bulletin Board and shall not again be eligible for and quoted
for trading thereon within five (5) trading days;
 
(k)  any material breach by the Company of any of its representations or
warranties under the Securities Purchase Agreement; or
 
(l)  any default, whether in whole or in part, shall occur in the due observance
or performance of any obligations or other covenants, terms or provisions to be
performed under this Note or the Securities Purchase Agreement which is not
cured by the Company within five (5) days after receipt of written notice
thereof.
 
 
4
 
 

--------------------------------------------------------------------------------

 
Section 3.02  If any Event of Default occurs, the full principal amount of this
Note, together with interest and other amounts owing in respect thereof, to the
date of acceleration shall become, at the Holder’s election, immediately due and
payable in cash.  Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at the rate of 10% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law.  All
Notes for which the full amount hereunder shall have been paid in accordance
herewith shall promptly be surrendered to or as directed by the Company.  The
Holder need not provide and the Company hereby waives any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
declaration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a Note holder until
such time, if any, as the full payment under this Section shall have been
received by it.  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.
 
Article IV.
 
Section 4.01   Negative Covenants.  So long as this Note shall remain in effect
and until any outstanding principal and all accrued interest thereon and all
fees and all other expenses or amounts payable under this Note and the
Securities Purchase Agreement have been paid in full, unless all Holders shall
otherwise consent in writing, the Company shall not:
 
(a)  Senior or Pari Passu Indebtedness.  Incur, create, assume, guaranty or
permit to exist any indebtedness that ranks senior in priority to, or pari passu
with, the obligations under this Note and the Securities Purchase Agreement,
except for indebtedness existing or contemplated on the date hereof and set
forth in Schedule A attached hereto and only to the extent that such
indebtedness ranks senior in priority to or pari passu with the obligations
under this Note and the Securities Purchase Agreement on the Original Issue
Date.
 
(b)  Liens.  Create, incur, assume or permit to exist any lien on any property
or assets (including stock or other securities of the Company) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
 
(i)  liens on property or assets of the Company existing on the date hereof and
set forth in Schedule B attached hereto, provided that such liens shall secure
only those obligations which they secure on the date hereof;
 
(ii)  any lien created under this Note or the Securities Purchase Agreement;
 
(iii)  any lien existing on any property or asset prior to the acquisition
thereof by the Company, provided that
 
1)  such lien is not created in contemplation of or in connection with such
acquisition, and
 
 
5
 
 

--------------------------------------------------------------------------------

 
2)  such lien does not apply to any other property or assets of the Company;
 
(iv)  liens for taxes, assessments and governmental charges;
 
(v)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;
 
(vi)  pledges and deposits made in the ordinary course of business in
compliance, with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(vii)  deposits to secure the performance of bids, trade contracts (other than
for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(viii)  zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;
 
(ix)  purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Company, provided that
 
1)  such security interests secure indebtedness permitted by this Note,
 
2)  such security interests are incurred, and the indebtedness secured thereby
is created, within 90 days after such acquisition (or construction),
 
3)  the indebtedness secured thereby does not exceed 85% of the lesser of the
cost or the fair market value of such real property, improvements or equipment
at the time of such acquisition (or construction), and
 
4)  such security interests do not apply to any other property or assets of the
Company;
 
(x)  liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award; and
 
(xi)  deposits, liens or pledges to secure payments of workmen’s compensation
and other payments, public liability, unemployment and other insurance, old-age
pensions or other social security obligations, or the performance of bids,
tenders, leases, contracts (other than contracts for the payment of money),
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of business.
 
 
6
 
 

--------------------------------------------------------------------------------

 
(c)  Dividends and Distributions.  In the case of the Company, declare or pay,
directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of its capital stock or directly
or indirectly redeem, purchase, retire or otherwise acquire for value any shares
of any class of its capital stock or set aside any amount for any such purpose;
provided, however, that the Company may
 
(i)  declare and pay dividends consisting entirely of its common stock;
 
(ii)  repurchase shares of its capital stock from its employees in connection
with the termination of such employees; and
 
(iii)  make distributions consisting entirely of its common stock in connection
with stock splits of its capital stock.
 
(d)  Limitation on Certain Payments and Prepayments.
 
(i)  Pay in cash any amount in respect of any indebtedness or preferred stock
that may at the obligor’s option be paid in kind or in other securities; and
 
(ii)  Optionally prepay, repurchase or redeem or otherwise defease or segregate
funds with respect to any indebtedness of the Company, other than for senior
indebtedness existing on the date hereof and set forth in Schedule A attached
hereto, indebtedness under this Note or the Securities Purchase Agreement.
 
 
Article V.
 
Section 5.01   Re-issuance of Note.  When the Holder elects to convert a part of
the Note, then the Company shall reissue a new Note in the same form as this
Note to reflect the new principal amount and the Holder shall return the Note to
the Company for cancellation.
 
 
Article VI.
 
Section 6.01   Anti-dilution.  Adjustment of Conversion Price.  The Conversion
Price shall be adjusted from time to time as follows:
 
(a)  Adjustment of Conversion Price and Number of Shares upon Issuance of Common
Stock.  If at any time after the Original Issue Date, the Company issues or
sells, or is deemed to have issued or sold, any shares of Common Stock  (other
than (i) Excluded Securities (as defined herein) and (ii) shares of Common Stock
which are issued or deemed to have been issued by the Company in connection with
an Approved Stock Plan (as defined herein) or upon issuance, exercise or
conversion of the Other Securities (as defined herein)) for a consideration per
share less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issuance or sale, then immediately after
such issue or sale the Conversion Price then in effect shall be reduced to an
amount equal to such consideration per share, provided that in no event shall
the Conversion Price be reduced below $0.001.
 
 
7
 
 

--------------------------------------------------------------------------------

 
(b)  Effect on Conversion Price of Certain Events.  For purposes of determining
the adjusted Conversion Price under Section 6.01(a) above, the following shall
be applicable:
 
(i)  Issuance of Options.  If after the date hereof, the Company in any manner
grants any rights, warrants or options to subscribe for or purchase Common Stock
or convertible securities (“Options”), other than Excluded Securities or Other
Securities issued or deemed to have been issued in connection with any Approved
Stock Plan, and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
of any convertible securities issuable upon exercise of any such Option is less
than the Conversion Price then in effect, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the granting or sale of such Option for such price per share.  For
purposes of this Section 6.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such convertible securities shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option or upon conversion or exchange of any
other convertible security other than this Note issuable upon exercise of such
Option.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock or of such convertible securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities.
 
(ii)  Issuance of Convertible Securities.  If the Company in any manner issues
or sells any convertible securities after the Original Issue Date, other than
Excluded Securities or Other Securities issued or deemed to have been issued in
connection with an Approved Stock Plan, and the lowest price per share for which
one share of Common Stock is issuable upon the conversion or exchange thereof is
less than the Conversion Price then in effect, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such convertible securities for
such price per share.  For the purposes of this Section 6.01(b)(ii), the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the convertible security and
upon conversion or exchange of such convertible security.  No further adjustment
of the Conversion Price shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such convertible securities, and if any
such issue or sale of such convertible securities is made upon exercise of any
Options for which adjustment of the Conversion Price had been or are to be made
pursuant to other provisions of this Section 6.01(b), no further adjustment of
the Conversion Price shall be made by reason of such issue or sale.
 
(iii)  Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any convertible securities, or the rate at
which any convertible securities are convertible into or exchangeable for Common
Stock changes at any time, the Conversion Price in effect at the time of such
change shall be adjusted to the Conversion Price which would have been in effect
at such time had such Options or convertible securities provided for such
changed purchase price, additional consideration or changed conversion rate, as
the case may be, at the time initially granted, issued or sold and the number of
shares of Common Stock issuable upon conversion of this Note shall be
correspondingly readjusted.  For purposes of this Section 6.01(b)(iii), if the
terms of any Option or convertible security that was outstanding as of the
Original Issue Date are changed in the manner described in the immediately
preceding sentence, then such Option or convertible security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment
pursuant to this Section 6.01(b) shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.
 
 
8
 
 

--------------------------------------------------------------------------------

 
(c)  Effect on Conversion Price of Certain Events.  For purposes of determining
the adjusted Conversion Price under Sections 6.01(a) and 6.01(b), the following
shall be applicable:
 
(i)  Calculation of Consideration Received.  If any Common Stock, Options or
convertible securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore.  If any Common Stock, Options or
convertible securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities (measured by the closing sale price of such securities on the
Over-the-Counter Bulletin Board or its principal trading market).  If any Common
Stock, Options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefore will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the holders of
the principal amount of the Notes then outstanding.  If such parties are unable
to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of the principal
amount of the Notes then outstanding.  The determination of such appraiser shall
be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne by the Company.
 
(ii)  Integrated Transactions.  In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for a consideration of $0.001.
 
(iii)  Treasury Shares.  The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held will be considered
an issue or sale of Common Stock.
 
 
9
 
 

--------------------------------------------------------------------------------

 
(iv)  Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(d)  Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock.  If the Company at any time after the date of issuance of this Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price or Future Price in effect immediately
prior to such subdivision will be proportionately reduced.  If the Company at
any time after the date of issuance of this Note combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price or Future
Price in effect immediately prior to such combination will be proportionately
increased.  Any adjustment under this Section 6.01(d) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.
 
(e)  Distribution of Assets.  If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Note, then, in each such case the Conversion Price in
effect immediately prior to the close of business on the record date fixed for
the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (A) the numerator shall be the closing bid price of the Common
Stock on the trading day immediately preceding such record date minus the value
of the Distribution (as determined in good faith by the Company’s Board of
Directors) applicable to one share of Common Stock, and (B) the denominator
shall be the closing bid price of the Common Stock on the trading day
immediately preceding such record date.  Notwithstanding the foregoing, the
Distribution in the form of a stock dividend (the “Forward Split”) to be
effected prior to, and in connection with, the Merger shall in no event cause an
adjustment to the Conversion Price, nor shall any similar adjustment to the
capital structure of the Company effected in connection with the Merger and the
PPO.
 
(f)  Certain Events.  If any event occurs of the type contemplated by the
provisions of this Section 6.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features but excluding
the Recapitalization, as such term is defined in the Securities Purchase
Agreement), then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the holders of
the Note; provided, except as set forth in Section 6.01(d), that no such
adjustment pursuant to this Section 6.01(f) will increase the Conversion Price
as otherwise determined pursuant to this Section 6.01.
 
 
10
 
 

--------------------------------------------------------------------------------

 
(i)  Notices.
 
1)  Immediately upon any adjustment of the Conversion Price, the Company will
give written notice thereof to the holder of this Note, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.
 
2)  The Company will give written notice to the holder of this Note at least ten
(10) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the Common Stock,
(B) with respect to any pro rata subscription offer to holders of Common Stock
or (C) for determining rights to vote with respect to any dissolution or
liquidation, provided that such information shall be made known to the public
prior to or in conjunction with such notice being provided to such holder.
 
(ii)  Definitions.
 
1)  “Approved Stock Plan” means any employee benefit plan approved by the Board
of Directors of the Company, or any successor thereto, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.
 
2)  “Excluded Securities” means any of the following: (a) any issuance by the
Company of securities in connection with a strategic partnership or a joint
venture (the primary purpose of which is not to raise equity capital), (b) any
issuance by the Company of securities as consideration for a merger or
consolidation or the acquisition of a business, product, license, or other
assets of another person or entity and (c) options to purchase shares of Common
Stock, or other stock based awards or grants under an Approved Stock Plan.
 
3)  “Other Securities” means (i) those options and warrants of the Company
issued prior to, and outstanding on, the Original Issue Date, (ii) the Units,
including the Common Stock and Warrants included in the Units, issued in the
PPO, (ii) the shares of Common Stock issuable on exercise of such options and
warrants, provided such options and warrants are not amended after the Original
Issue Date, (iii) the shares of Common Stock issued in connection with the
Forward Split and (iv) the shares of Common Stock issuable upon exercise of the
Warrants or conversion of this Note.
 
Article VII.
 
Section 7.01  Notice.  Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:
 
If to the Company, to:
Cambridge Holdings, Ltd.
 
106 S. University Blvd., #14
 
Denver, CO 80209
 
Attention:  Jeffrey McGonegal, Chief Financial Officer
 
Fax: 303-722-4011
   
If to the Holder:
At the address set forth in the Securities Purchase Agreement

 
 
11

 
 

--------------------------------------------------------------------------------

 
Section 7.02   Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby.  If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
Section 7.03   Severability.  The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.
 
Section 7.04   Entire Agreement and Amendments.  This Note, together with the
Securities Purchase Agreement, represents the entire agreement between the
parties hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 


[Remainder of Page Intentionally Left Blank]
 
 
 
 
12
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 

 
Cambridge Holdings, Ltd.
         
By:                                                                
 
Name:           Jeffrey McGonegal
 
Title:           Chief Financial Officer





 
 
 
13

 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


SENIOR AND PARI PASSU INDEBTEDNESS


[None.]


SCHEDULE B


LIENS


[None.]

 
 
 
 
 
14
 
 

--------------------------------------------------------------------------------

 